FILED
                                    UNITED STATES DISTRICT COURT
                                                                                                   DEC 10 2010
                                                                                             Clerk, U.S. District & Bankruptcy
                                    FOR THE DISTRICT OF COLUMBIA                            Courts for the District of Columbia

                                                    )
      Karen F. Long,                                )
                                                    )
             Plaintiff,                             )
                                                    )
                     v.                             )
                                                    )
                                                            Civil Action No.            10 2100
      Hilda Solis,                                  )
                                                    )
             Defendant.                             )
                                                    )


                                         MEMORANDUM OPINION

             This matter is before the Court on its initial review of plaintiff s pro se complaint and

      application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

      application and dismiss the case because the complaint fails to meet the minimal pleading

      requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

             Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

      656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

      complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

      [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

      Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

      F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

      notice of the claim being asserted so that they can prepare a responsive answer and an adequate

      defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

      F.R.D. 497, 498 (D.D.C. 1977).




  /
Ii'
         Plaintiff, a resident of Oxon Hill, Maryland, sues United States Secretary of Labor Hilda

Solis. The complaint, consisting of scribbling and disjointed phrases, fails to provide any notice

of a claim or the basis of federal court jurisdiction. 1 A separate Order of dismissal accompanies

this Memorandum Opinion.




                                             United States District Judge
Date:   December~, 2010




        1 This complaint is one of nine such submissions received by the Clerk's Office on the

same day. Each complaint names a different defendant but is otherwise the same. Moreover,
similar complaints were dismissed in August, September and November ofthis year for the same
reasons. Plaintiff is warned that her persistence in filing similar lawsuits may result in the
imposition of restrictions on her ability to file cases in this Court.

                                                 2